Case: 12-10194         Date Filed: 12/04/2012   Page: 1 of 2

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10194
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket No. 9:11-tp-80025-DTKH-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

PATRICK CAMPBELL,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (December 4, 2012)

Before CARNES, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-10194    Date Filed: 12/04/2012   Page: 2 of 2

      Richard L. Rosenbaum, appointed counsel for Patrick Campbell in this

appeal, has moved to withdraw from further representation of the appellant and

has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and the revocation of Campbell’s supervised

release and his corresponding 10-month sentence are AFFIRMED.




                                         2